                               UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA


Robbie Johnson, #200753,                                    )   C/A No. 4:19-720-JFA-TER
                                                            )
                                 Plaintiff,                 )
                                                            )
vs.                                                         )               ORDER
                                                            )
Captain Marvin Nix, Pickens County Detention                )
Center (LEC); Pickens County Detention                      )
Center,                                                     )
                                                            )
                      Defendants.                           )
______________________________________                      )

        The pro se plaintiff is a pretrial detainee at the Pickens County Detention Center

(“PCDC”). He filed this action pursuant to 42 U.S.C. § 1983 wherein he complains of

various conditions of his confinement at the PCDC.

        The Magistrate Judge assigned to this action1 has prepared a Report and

Recommendation wherein he suggests that this court should summarily dismiss the plaintiff’s

claims under the Sixth and Fourteenth Amendment and summarily dismiss defendant Pickens

County Detention Center. The Magistrate Judge suggests that plaintiff’s claims against

Defendant Nix under the Eighth Amendment should proceed. The Report sets forth in detail



        1
           The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
Civil Rule 73.02. The Magistrate Judge makes only a recommendation to this court. The recommendation
has no presumptive weight, and the responsibility to make a final determination remains with the court.
Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo determination of those
portions of the Report to which specific objection is made and the court may accept, reject, or modify, in
whole or in part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge
with instructions. 28 U.S.C. § 636(b)(1).

                                                     1
the relevant facts and standards of law on this matter, and the court incorporates such without

a recitation.

        The plaintiff was advised of his right to file objections to the Report and

Recommendation, which was entered on the docket on April 30, 2019 (ECF No. 15).

However, the plaintiff did not file objections and the time within which to do so has now

expired.2 In the absence of specific objections to the Report of the Magistrate Judge, this

court is not required to give any explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The court must “only satisfy itself that there

is no clear error on the face of the record in order to accept the recommendation.” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

        As the Magistrate Judge notes, the plaintiff previously has been notified of the

deficiencies of his original complaint, has been given an opportunity to amend his complaint,

and has filed an amended complaint. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d

619 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064

(4th Cir. 1993). However, the plaintiff has still failed to state a claim upon which relief can

be granted on his Sixth and Fourteenth Amendment claims.

        After carefully reviewing the applicable laws and the record in this case, this court

accepts the Magistrate Judge’s Report and Recommendation and finds that the Report fairly



        2
          A review of the docket reveals that none of the documents mailed to the plaintiff by the Clerk of
Court have been returned by the U.S. Postmaster, nor has the plaintiff notified the Clerk of any address
change as of the date of this order.

                                                    2
and accurately summarizes the facts and applies the correct principles of law.

       Accordingly, the plaintiff’s claims under the Sixth and Fourteenth Amendments are

summarily dismissed with prejudice. In addition, any claims against the Pickens County

Detention Center are dismissed with prejudice, and without issuance and service of process.

       The Clerk is directed to return this file to the Magistrate Judge for further proceedings

as to defendant Nix.

       IT IS SO ORDERED.



                                                          Joseph F. Anderson, Jr.
August 21, 2019                                           United States District Judge
Columbia, South Carolina




                                               3
